61 F.3d 912
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cornelio Jesus TRISTAN, Plaintiff-Appellant,v.James GOMEZ, Department of Corrections; Charles D. Marshall,Warden; D. J. Helsel; N. Reynolds, Defendants-Appellees.
No. 95-15227.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Before:  FLETCHER, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Cornelio Jesus Tristan appeals pro se the district court's sua sponte dismissal of his 42 U.S.C. Sec. 1983 action prior to issuance and service of process pursuant to 28 U.S.C. Sec. 1915(d).  Tristan contends that his prior state habeas corpus proceeding does not have a preclusive effect on his current section 1983 action because he is seeking compensatory damages which were not available in the prior habeas proceeding.  This contention lacks merit.  See Hawkins v. Risley, 984 F.2d 321, 323 (9th Cir. 1993).  We have jurisdiction under 28 U.S.C. Sec. 1291.  We affirm for the reasons stated by the district court's opinion.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4.  Accordingly, appellant's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3